MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                      Mar 29 2018, 10:59 am
regarded as precedent or cited before any
                                                                                CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Shawn Phillips,                                          March 29, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1709-CR-2102
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina
Appellee-Plaintiff                                       Klineman, Judge
                                                         Trial Court Cause No.
                                                         49G17-1707-CM-27920



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2102 | March 29, 2018               Page 1 of 4
[1]   Shawn Phillips challenges his conviction for Class A misdemeanor domestic

      battery by bodily waste. He claims that the State presented insufficient

      evidence.


[2]   We affirm.


                                      Facts and Procedural History


[3]   On July 29, 2017, R.A. was living with and in a romantic relationship with

      Phillips. As R.A. prepared to go to a baseball game with others, Phillips

      informed R.A. that her mother sent a text message indicating that she was no

      longer going to the game. Phillips refused to let R.A. read the message. R.A.

      “brushed it off and continued getting ready.” Transcript at 8.


[4]   When Phillips then went outside, R.A. looked into the parking lot of the

      apartment complex from her second-floor balcony. She observed Phillips try to

      enter her locked car and then go to one of the tires and “start[] letting air out of

      it” to prevent her from leaving. Id. at 10. R.A. went back inside the apartment

      to finish getting ready and figure out how to leave. Phillips came into the

      bathroom and started urinating in the toilet less than three feet from her. He

      then turned toward R.A., looked directly at her, and urinated on her right side

      from her armpit down the whole side of her body for several seconds. Phillips

      then said, “You are no longer leaving. Now get in the shower.” Id. at 11.

      Flustered, R.A. told Phillips he was disgusting and then grabbed dry clothes

      and went outside. R.A.’s mother was waiting in the parking lot and called the

      police.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2102 | March 29, 2018   Page 2 of 4
[5]   Officer Corey Schnick with IMPD responded to the scene and spoke with R.A.,

      who excitedly said, “He peed on me.” Id. at 15. R.A. was wearing a dark shirt,

      and Officer Schnick observed, as R.A. pulled the shirt away from her body, that

      “the fabric from her shirt, on her right side, appeared to be heavier than the rest

      of her shirt.” Id. at 17. He explained at trial that he could not see a difference

      in the color of the shirt but could tell it was wet “by the look of the, I guess how

      it was shaking in the breeze.” Id. Phillips was arrested and charged the

      following day with domestic battery by bodily waste.


[6]   On August 23, 2017, a bench trial was held. Phillips testified briefly in his own

      defense, denying that he urinated on R.A. The trial court considered the

      conflicting evidence and determined that Phillips was guilty as charged.


                                          Discussion & Decision


[7]   Phillips contends that the evidence was insufficient to establish that he urinated

      on R.A. Specifically, he notes his denial and argues that the State presented no

      photographs of the shirt or the bathroom and no evidence regarding whether

      there was a urine odor on the shirt or urine on the bathroom floor. Phillips

      asserts: “This is the classic case of a vindictive girlfriend making a false

      accusation – a she said-he said matter.” Appellant’s Brief at 8.


[8]   When we consider a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor assess the credibility of the witnesses. Suggs v. State,

      51 N.E.3d 1190, 1193 (Ind. 2016). Instead, we consider only the evidence and

      reasonable inferences supporting the conviction. Id. We will affirm if there is

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2102 | March 29, 2018   Page 3 of 4
       probative evidence from which a reasonable trier of fact could have found the

       defendant guilty beyond a reasonable doubt. Id.


[9]    We reject Phillips blatant request for us to reweigh the evidence and to judge

       R.A.’s credibility. Her testimony alone was sufficient to support the conviction.

       See Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (“A conviction can be

       sustained on only the uncorroborated testimony of a single witness, even when

       that witness is the victim.”).


[10]   Judgment affirmed.


       Najam, J. and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2102 | March 29, 2018   Page 4 of 4